             Case 1:20-cv-01395-RC Document 8 Filed 05/29/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 KEVIN OWEN MCCARTHY, et al.,

                        Plaintiffs,
                                                      Civil Action No. 20-1395-RC
 v.

 NANCY PELOSI, et al.

                        Defendants.


          PLAINTIFFS’ APPLICATION FOR A PRELIMINARY INJUNCTION
      AND FOR ENTRY OF A PERMANENT INJUNCTION AND FINAL JUDGMENT

        NOW COME Plaintiffs, Kevin Owen McCarthy, et al., by and through their attorneys, to

apply to this Court for a preliminary injunction in their favor, pursuant to Rule 65 of the Federal

Rules of Civil Procedure and Local Civil Rule 65.1 of the Rules of the United States District Court

for the District of Columbia.

        Defendants oppose this application.

        Pursuant to Federal Rule of Civil Procedure 65(a)(2), Plaintiffs also request that this Court

advance trial on the merits with the hearing of this application and enter final judgment and a

permanent injunction in Plaintiffs’ favor. See also FED. R. CIV. P. 56; Wrenn v. District of

Columbia, 864 F.3d 650, 667 (D.C. Cir. 2017).

        WHEREFORE, for the reasons set forth in the accompanying memorandum of law, the

exhibits attached thereto, and all other papers filed with this Court by Plaintiffs, Plaintiffs

respectfully request that the Court enter an order and judgment:

        a.      Declaring House Resolution 965, 116th Congress (“H. Res. 965”), unconstitutional

                in violation of the Quorum Requirement, the Yeas and Nays Requirement, the

                Nondelegation Doctrine, and the general structure of the United States

                Constitution;
                                                 1
     Case 1:20-cv-01395-RC Document 8 Filed 05/29/20 Page 2 of 4



b.      Preliminarily and permanently enjoining Defendants from carrying out any of their

        responsibilities under H. Res. 965, including:

        i)     Enjoining Defendant Pelosi, under Sections 1(a) or 1(b)(2) of H. Res. 965,

               from designating or extending a period during which a Member who is

               designated by another Member as a proxy in accordance with Section 2 may

               cast the vote of such other Member or record the presence of such other

               Member in the House;

        ii)    Enjoining Defendant Pelosi from designating any other person to perform

               the functions of the Speaker of the House under H. Res. 965;

        iii)   Enjoining Defendant Johnson from accepting from Members of the House

               any written communication in whatever form purporting to designate

               another Member of the House as a proxy for purposes of Section 1 of

               H. Res. 965;

        iv)    Enjoining Defendant Johnson from notifying the Speaker, the Majority

               Leader, the Minority Leader, or any other Member of the House of the

               Clerk’s receipt of a letter submitted pursuant to Section 2(a)(1)–(2) of

               H. Res. 965;

        v)     Enjoining Defendant Johnson from maintaining an updated list of the proxy

               designations, alterations, and revocations submitted pursuant to Section 2(a)

               of H. Res. 965 or from making such list public or available during any vote

               of the House;

        vi)    Enjoining Defendant Irving from notifying the Speaker or the Speaker’s

               designee that a public health emergency due to a novel coronavirus is in



                                         2
          Case 1:20-cv-01395-RC Document 8 Filed 05/29/20 Page 3 of 4



                    effect or remains in effect, which is prerequisite to the authorization or

                    extension of proxy voting by the Speaker or the Speaker’s designee;

     c.      Enjoining Defendant Johnson from counting for purposes of establishing a quorum

             to do business any Member who is not physically present in the House chamber

             during the quorum call;

     d.      Enjoining Defendant Johnson from counting the vote of any Member of the House

             who is not physically present in the House chamber to cast his or her vote and from

             entering on the Journal or publishing in the Congressional Record any such vote;

     e.      Granting such other and further relief as this Court may deem just and proper.



May 29, 2020                                      Respectfully submitted,

                                                  /s/ Charles J. Cooper
Elliot S. Berke, Bar No. 463300                   Charles J. Cooper, Bar No. 248070
BERKE FARAH LLP                                   Michael W. Kirk, Bar No. 424648
1200 New Hampshire Avenue, NW, Ste. 800           Harold S. Reeves, Bar No. 459022
Washington, DC 20036                              J. Joel Alicea, Bar No. 1022784
(202) 517-0585                                    COOPER & KIRK, PLLC
eberke@berkefarah.com                             1523 New Hampshire Avenue, NW
                                                  Washington, D.C. 20036
Adam P. Laxalt, Bar No. 1670779                   (202) 220-9600
COOPER & KIRK, PLLC                               ccooper@cooperkirk.com
201 W. Liberty Street
Reno, NV 89501
(775) 502-1301
alaxalt@cooperkirk.com

                                    Counsel for Plaintiffs




                                              3
          Case 1:20-cv-01395-RC Document 8 Filed 05/29/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, and I hereby certify that I have served the document on the

following by causing it to be mailed via First Class USPS Mail:

 The Honorable Nancy Pelosi                         The Honorable Paul D. Irving
 Speaker of the United States                       Sergeant-at-Arms of the
 House of Representatives                           United States House of Representatives
 1236 Longworth House Office Building               U.S. Capitol
 Washington, D.C. 20515                             Room H124
                                                    Washington, D.C. 20515
 The Honorable Cheryl L. Johnson
 Clerk of the
 United States House of Representatives
 U.S. Capitol
 Room H154
 Washington, D.C. 20515




                                                    /s/ Charles J. Cooper
                                                    Charles J. Cooper
                                                    (DC Bar. No. 248070)
                                                    COOPER & KIRK, PLLC
                                                    1523 New Hampshire Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 220-9600
                                                    (202) 220-9601 (facsimile)
                                                    ccooper@cooperkirk.com

                                                     Attorney for Plaintiff




                                                4
